Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 1 of 25 PageID 510




            IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF FLORIDA
                    FORT MYERS DIVISION
 JACOB CREESE,
         Plaintiff,
 vs.
 BALD EAGLE TOWING &                         Case No.: 2:19-cv-626-SPC-MRM
 RECOVERY, DEWAYNE GRUBER,
 JR., BUDDY HAGER, and DANIEL
 POPOFF,
         Defendants.

       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
             INCOPORATED MEMORANDUM OF LAW

        Pursuant to Federal Rule of Civil Procedure 56, Defendants BALD EAGLE

 TOWING & RECOVERY, INC., DEWAYNE GRUBER, JR., BUDDY HAGER,

 and DANIEL POPOFF (“Defendants” or “Bald Eagle”) move for summary judgment

 on all claims asserted by Plaintiff JACOB CREESE (“Plaintiff” or “Creese”) in the

 Amended Complaint [Doc. 26]. Alternatively, Defendants move for partial summary

 judgment on Plaintiff’s claim that his “on-call” time is compensable under the Fair

 Labor Standards Act (“FLSA”). Summary judgment should be granted for the

 following four reasons:

        1.     Plaintiff did not meet his burden under FLSA to show the amount and

               extent of alleged overtime by just and reasonable inference.

        2.     Plaintiff was exempt under the Motor Carrier exemption.

        3.     Plaintiff’s on-call time was not compensable under the FLSA.
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 2 of 25 PageID 511




       4.     Plaintiff’s claim for vacation pay fails because he was not employed in

              September 2019, his work date anniversary, a condition to earning

              vacation pay.

                                 INTRODUCTION

       This case serves as an example of why a plaintiff in an FLSA bears the burden

 to prove both that he performed work for which he was not properly compensated and

 the nature and amount of that work as a matter of just and reasonable inference. Here,

 even using a relaxed standard, Plaintiff has not met his burden. For all 147 workweeks

 of his employment, without exception, Plaintiff claims 132 hours of compensable time

 every week, with 92 overtime hours. Although Plaintiff calls this as an “estimate” in

 his interrogatories and deposition testimony, it’s nothing more than an arbitrary math

 equation used to achieve an unintended result — an exorbitant FLSA claim where he

 seeks more than $1 million (liquidated). Plaintiff makes no attempt to use any

 benchmark for his claim. Plaintiff’s “evidence” is based on the number of hours in a

 day, or a week, not any reasonable measuring stick for a jury to make a conclusion of

 the number of hours by just and reasonable inference. Thus, Plaintiff has failed to meet

 his burden and summary judgment should be granted for the Defendants.

       Plaintiff is also exempt from overtime under the federal Motor Carrier

 exemption. Plaintiff worked for Defendant Bald Eagle as a heavy-duty tow truck

 driver. As a heavy-duty tow truck driver, Plaintiff towed out of state commercial motor

 vehicles engaged in interstate travel. Because Plaintiff towed a significant number of



                                            2
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 3 of 25 PageID 512




 commercial motor vehicles during their current stream of interstate travel, he is exempt

 under the Motor Carrier exemption.

       Plaintiff was one of eight “heavy-duty” on-call drivers. He claims all time spent

 on call is compensable, regardless of whether he was working. Plaintiff claims time he

 spent at home, engaged in personal activities, and even sleeping is compensable.

 Plaintiff’s on-call time is not compensable and summary judgment should be granted

 for the Defendants.

                    STATEMENT OF UNDISPUTED FACTS

 1.    Mr. Creese claims unpaid overtime and minimum wages for all 147 workweeks

       of his employment, from September 3, 2016 to June 28, 2019. [Doc. 13, FLSA

       Court Interrogatories].

       Motor Carrier Exemption

 2.    Bald Eagle Towing and Recovery is registered with the United States

       Department of Transportation (USDOT # 2196348) as a For-Hire Motor

       Carrier, intrastate only, authorized to carry other motor vehicles as cargo.

       [Gruber Dec. ¶ 3; Exh. 1 to Gruber Dec., Bald Eagle USDOT Company

       Snapshot].

 3.    In addition to light and medium vehicles, Bald Eagle’s business involves

       heavy-duty towing and related services for registered USDOT interstate motor

       carriers and commercial motor vehicles travelling through Florida from

       outside of the state. [Gruber Dec. ¶ 4].



                                            3
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 4 of 25 PageID 513




 4.   For all 147 workweeks, Mr. Creese was employed as a heavy-duty driver. Mr.

      Creese testified he towed heavy trucks, commercial trucks, 18-wheelers, dump

      trucks, box trucks, and anything outside of what would be considered a personal

      vehicle. [Creese 17:17-21].

 5.   During Plaintiff’s 147 workweeks, there were seven other heavy-duty drivers.

      [Popoff 53:8-22; Gruber 41:7-42:4].

 6.   The trucks used for heavy-duty towing, and those operated by Mr. Creese, were

      commercial motor vehicles regulated by the USDOT with a Gross Vehicle

      Weight Rating exceeding 26,000 lbs. Because of this, Mr. Creese and the other

      heavy-duty drivers were required to have a CDL license, and comply with other

      USDOT regulations applicable to intrastate commercial motor vehicles.

      [Gruber Dec. ¶ 6].

 7.   During the 147 workweeks, Bald Eagle arranged or contracted with national

      motor clubs to provide towing and roadside services to commercial vehicles

      travelling to Florida from outside of the state, including Agero, Allstate, Ari

      Fleet, Coach-Net, Cruise America, Fleet Net America, Geico, INA/Interstar,

      Penske, Pepsi, Road America, Transit Pros, TTN, and UHaul. Commercial

      motor carriers are members and pay fees to the motor clubs for their commercial

      motor vehicles to receive tow and roadside services while engaged in interstate

      travel. Bald Eagle prearranged and agreed to provide those services for interstate

      motor carriers whose commercial motor vehicles were travelling to and from

      Florida. [Gruber Dec. ¶ 7].
                                            4
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 5 of 25 PageID 514




 8.    In addition to the above arrangements with interstate motor carriers, Bald Eagle

       regularly received calls for service of out-of-state commercial vehicles. [Gruber

       Dec. ¶ 8].

 9.    As a routine practice, Bald Eagle maintains records of the vehicle and its license

       plate information. Therefore, Bald Eagle was able to determine the percentage

       of commercial motor vehicles that Mr. Creese towed that were registered

       outside of the state of Florida. [Gruber Dec. ¶ 8].

 10.   During the 147 workweeks, Mr. Creese towed 467 commercial vehicles

       registered out-of-state, which amounts to 7% of the total vehicles that Mr.

       Creese towed. [Gruber Dec. ¶ 9; Popoff 28:4-25, 29:1-25; Exh. 3 to Popoff

       Depo].

 11.   On 68 occasions, Mr. Creese towed rental cargo vehicles registered out-of-state.

       [Gruber Dec. ¶ 10]

       Plaintiff’s FLSA Claims

 12.   Mr. Creese’s claim encompasses 147 workweeks (September 3, 2016 to June 28,

       2019). [Doc. 13].

 13.   During the first 41 workweeks (Sept. 3, 2016 – June 16, 2017), Bald Eagle paid

       Mr. Creese a 30% commission. [Doc. 13]. For the remaining 106 workweeks

       (June 16, 2017 – June 28, 2019), Bald Eagle paid Mr. Creese a salary of $1,300

       per week. [Doc. 13].




                                            5
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 6 of 25 PageID 515




 14.   In his FLSA Court Interrogatories, Mr. Creese estimates 132 total compensable

       hours per week, with 92 overtime hours per week. Mr. Creese makes this

       identical estimate for all 147 workweeks of his employment. [Doc. 13].

 15.   When asked at his deposition, Mr. Creese was unable to provide any additional

       information about the nature and extent of his alleged overtime hours. [Creese

       193:5-18; 195:7-14].

 16.   For all 147 workweeks, Bald Eagle created and maintained electronic records

       in a software dispatch program called Beacon. Among other information, the

       Beacon records show: (1) the date and time the call was received by dispatch;

       (2) the time the call was assigned to a driver; (3) the truck identification number

       for the driver; (4) the driver’s departure time; (5) the time the driver arrived on

       scene; (6) the time the driver departed the scene; (6) the time the driver arrived

       at the customer’s destination; (7) the time the driver completed the call; (8) the

       customer’s contact information; and (9) the vehicle license plate. [Gruber Dec.

       ¶ 16].

 17.   In addition to the Beacon records, Defendant maintained GPS records of the

       trucks assigned to Mr. Creese. [Gruber Dec. ¶ 12].

 18.   The GPS records show: (1) starts, (2) stops, (3) idles, and (4) address and

       location for all movements. [Gruber Dec. ¶ 13].

 19.   Bald Eagle also produced the phone records of Mr. Creese. The cell phone

       records show Mr. Creese’s outgoing and incoming calls and their duration.

       [Gruber Dec. ¶ 14].
                                            6
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 7 of 25 PageID 516




 20.   Mr. Creese did not have a schedule. Instead, he was on call. [Popoff 56:4-8]

 21.   Mr. Creese contends that he had a schedule of 24 hours per day, 7 days per

       week, because he was “on call.” [Doc. 3, FLSA Court Interrogatories, No. 3].

 22.   During the 147 workweeks, Bald Eagle had a routine business practice for

       receiving and dispatching customer calls for tow services. All calls were received

       by a dispatcher. The dispatcher routed the towing assignment to a driver. If that

       driver was not available for any reason, the call was routed to the next available

       driver. [Gruber Dec. ¶ 15].

 23.   During the 147 workweeks, the following individuals were all “heavy-duty”

       drivers available to accept calls: Jacob Creese (Plaintiff), Bud Gruber, Steve

       Gruber, Daniel Lott, Carl Clark, Ari “Taylor” Lee, Carlos Rodriguez, and

       Frank Gentlecourt. [Gruber 41:7-42:4]

 24.   Mr. Creese did not have restrictions during on-call time other than to arrive at

       the call within a reasonable amount of time. [Creese 161:21-162:21; 163:2-6;

       Popoff 63:4-10].

 25.   Mr. Creese could spend time with his family, grocery shop, eat, sleep, relax, and

       devote time to his singing interests. In fact, Mr. Creese posted approximately

       135 music videos on social media during the relevant period. [Creese 70:16-20;

       74:18-25; 84:15-19].

 26.   Mr. Creese asserts that Monday through Friday from 7:00am to 5:00pm he was

       expected to be in the “general vicinity” of the shop during those hours. After

       5:00pm, Mr. Creese would head home. [Creese 49:24-50:8; 51:4-11.]
                                           7
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 8 of 25 PageID 517




     27.    However, GPS records show Mr. Creese at home during those hours on 216

            occasions. [Gruber Dec. ¶ 19; Exh. 2 to Gruber Dec.].

     28.    Mr. Creese was not required, nor encouraged to be at the Bald Eagle shop.

            [Gruber Dec. ¶ 17].

     29.    Mr. Creese testified he was not in or around the shop on Saturday and Sundays.

            [Creese 161:4-15].

     30.    Mr. Creese was generally home 8 hours on Saturday and 12 hours on Sunday.

            [Creese 184:9-12; 187:9-11].

     31.    As a salaried employee, Mr. Creese’s pay was not impacted if he turned down

            towing opportunities. [Gruber Dec. ¶ 20].

                                 MEMORANDUM OF LAW

I.          SUMMARY JUDGMENT STANDARD

            Summary judgment is appropriate when the pleadings, depositions, answers to

     interrogatories, and admissions on file, together with the affidavits, show there is no

     genuine issue as to any material fact and that the moving party is entitled to judgment

     as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

     The moving party bears the initial burden of stating the basis for its motion and

     identifying those portions of the record demonstrating the absence of genuine issues of

     material fact. Celotex, 477 U.S. at 323; Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d

     1256, 1260 (11th Cir. 2004). That burden can be discharged if the moving party can

     show the court that there is “an absence of evidence to support the nonmoving party’s

     case.” Celotex, 477 U.S. at 325.
                                                 8
 Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 9 of 25 PageID 518




            When the moving party has discharged its burden, the nonmoving party must

      then designate specific facts showing that there is a genuine issue of material fact. Id.

      at 324. Issues of fact are genuine only if a reasonable jury, considering the evidence

      present, could find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

      242, 249 (1986). If the non-movant’s response consists of nothing “more than a

      repetition of his conclusional allegations,” summary judgment is not only proper, but

      required. Morris v. Ross, 663 F.2d 1032, 1034 (11th Cir. 1982).

II.         PLAINTIFF’S BURDEN OF PROOF

            An employee bringing an FLSA claim for unpaid overtime wages initially bears

      the burden of proving that he performed work for which he was not properly

      compensated. Estrada v. FTS USA, LLC, 688 F. App’x. 830 (11th Cir. 2017) (affirming

      summary judgment for defendant). When an employer has failed to keep records or

      the records cannot be trusted, this burden of proving work without proper

      compensation is “relaxed.” Under such “relaxed” circumstances, an employee

      satisfies his burden “if he proves that he has in fact performed work for which he was

      improperly compensated” and he “produces sufficient evidence to show the amount

      and extent of that work as a matter of just and reasonable inference.” Id.

            However, even applying the relaxed burden, the plaintiff must offer more than

      vague and contradictory assertions regarding the work for which he was allegedly not

      paid. Id. at *31. If an employee cannot offer convincing substitutes for the employer’s

      records, then the employee must produce sufficient evidence to show the amount and

      extent of that work as a matter of just and reasonable inference. Morgan v. Kalka & Baer
                                                 9
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 10 of 25 PageID 519




 LLC, 750 F. App’x. 784, 790 (11th Cir. 2018) (finding plaintiff failed to meet her

 burden because she produced no evidence of the emails or mileage statements, she

 relied on to claim she worked 140 unpaid hours, nor did she produce any evidence

 suggesting those 140 hours were worked more than the 40-hour workweek); see also

 Gilson v. Indaglo, Inc., 581 F. App’x. 832 (11th Cir.2014) (finding plaintiffs failed to

 meet their burden where one plaintiff testified to working 52-54 hours per week and

 the other testified to working 50-60 hours per week, but neither could recall the hours

 worked in any week).

       Here, Defendant maintained detailed records of the work performed by

 Plaintiff, including tow records, GPS records, and phone records. Plaintiff argued,

 with no factual support, that Defendant’s records were inaccurate. Even if Plaintiff

 could apply the “relaxed” burden, Plaintiff failed to produce sufficient evidence

 supporting a just and reasonable approximation of his undercompensated work.

 Plaintiff estimated working 132 hours every week without exception, even for weeks

 he performed no towing services. [Creese 131:20-132:21, 133:6-14]. To be sure, he

 claimed overtime for weeks in which he had no emergencies or after hour

 responsibilities. [Creese 157:1-159:7]. Instead, Plaintiff estimated his hours worked

 based on all hours in the day except for an arbitrary number of hours for sleeping.

 [Creese 141:5-25; 143:14-20]. Plaintiff testified, “there’s no way to determine exactly

 the number of hours.” [Creese 144:4-6]. Further, Plaintiff acknowledged the days that

 he was working on calls for extended hours he was already paid, yet he still included

 those days in his vague estimate. [Creese 144:15-23]. Plaintiff took two days off for his
                                            10
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 11 of 25 PageID 520




 birthday, yet he still claimed 92 hours of overtime that week. [Creese 152:19-24].

 Additionally, Plaintiff concedes that he was not working while he posted his

 extraordinary amount of personal music videos, yet he claimed those hours in his

 estimate:

             Q: Are you seeking time for the time that you were spent posting
             on social media?

             A: …I did 135 videos over the course of 3 years. I think that
             equates to, like nine hours. Want to deduct nine hours from the
             settlement? Go ahead.

 [Creese 74:18-25].

       Plaintiff’s testimony demonstrates his cavalier approach to his burden.

 Throughout this litigation, Plaintiff merely provided a figure with a number of hours.

 [Creese 153:1-3; 154:8-12]. He did not base this figure on any actual work performed.

 [Creese 160:19-25; 195:7-14]. Plaintiff admitted that he was not working on the

 weekends unless he was called in to do something. However, Plaintiff still includes in

 his “estimate” that he worked 18-hour days on the weekends. And Plaintiff concedes

 that he has no evidence that he was working any such weekends. [Creese 170:12-19;

 171:18-24]. The tow records and GPS records contradict Plaintiff’s assertions. [Gruber

 Dec. ¶ 19]. And Plaintiff’s own testimony contradicts his estimates. Plaintiff has

 nothing more than vague and contradictory estimates of the time he worked and

 absolutely no evidence of the amount and extent of the work he claims in this matter.

 Thus, “no reasonable juror could make a just and reasonable approximation of

 [plaintiffs’] undercompensated work hours.” Gilson, 581 F. App’x. 832, 834 (11th


                                           11
  Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 12 of 25 PageID 521




       Cir.2014). Regardless of whether the FLSA burden shifting analysis applies, Plaintiff

       has not met his burden of proof and the court should grant summary judgment in favor

       of Defendants.

III.          MOTOR CARRIER EXEMPTION

              A.     Generally

              While the FLSA generally requires employers to pay employees at time-and-a-

       half for any time worked more than forty hours per week, the Act specifically exempts

       from this requirement “any employee with respect to whom the Secretary of

       Transportation has power to establish qualifications and maximum hours of service

       pursuant to the provisions of” the Motor Carrier Act (“MCA”). Walters v. Am. Coach

       Lines of Miami, Inc., 575 F.3d 1221, 1226 (11th Cir. 2009) (citing 29 U.S.C. § 213(b)(1)).

       The applicability of the motor carrier exemption “depends both on the class to which

       his employer belongs and on the class of work involved in the employee’s job.” Id. at

       1227. Thus, there are two requirements for an employee to be subject to the motor

       carrier exemption. First, his employer’s business must be subject to the Secretary of

       Transportation’s jurisdiction under the MCA. Id. (citing Baez v. Wells Fargo Armored

       Serv. Corp., 938 F.2d 180, 181-82 (11th Cir. 1991). Second, the employee’s business-

       related activities must “directly affect [] the safety of operation of motor vehicles in the

       transportation on the public highways of passengers or property in interstate or foreign

       commerce within the meaning of the Motor Carrier Act.” Id. (citing Baez, 938 F.2d at

       182; 29 C.F.R. § 782.2(a)).



                                                   12
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 13 of 25 PageID 522




        B.      Secretary Has MCA Jurisdiction over Bald Eagle and Plaintiff’s
                Work-Related Activities

        The Supreme Court has previously recognized that tow trucks qualify as “motor

 carriers” under §14501(c)(1). Dan’s City Used Cars, Inc. v. Pelkey, 569 U.S. 251, 256 n.1

 (2013) (Columbus v. Ours Garage & Wrecker Service, Inc., 536 U.S. 424, 430 (2002)).

 Further, Bald Eagle’s services are subject to the Secretary of Transportation’s

 jurisdiction as Bald Eagle was licensed by the DOT.1 Additionally, Plaintiff’s use of

 public highways as a driver is sufficient to find that his activities affected the safety of

 operations of motor vehicles. See Aira v. Best Nat’l Vending, Inc., 2012 U.S. LEXIS

 148534, at *27 (as a route driver, plaintiff’s activities affected the safety of operations

 of motor vehicles)(citing 29 C.F.R. § 782.2(b)(2)); Baez, 938 F.2d at 181-82 (with regard

 to the effect on safety aspect, driver-helpers satisfy that requirement); see also Abel, 631

 F.3d 1210 (as a driver, plaintiff engaged in activities that directly affected the safety of

 operation of motor vehicles in the transportation of passengers on the public

 highways). As a towing company and a tow truck driver, it is not disputed that the

 parties’ activities directly affect the safety of operation of motor vehicles. Rather, the



 1
   Even if the Secretary has not in fact exercised jurisdiction, the MCA exemption still applies so long
 as the Secretary has the authority to do so. Abel v. Southern Shuttle Servs., 631 F.3d 1210, 1213 (11th
 Cir. 2011); see also Southland Gasoline Company v. Bayley, 319 U.S. 44 (1944) (The exemption from the
 overtime provisions of the Fair Labor Standards Act provided by § 13(b)(1) is not dependent on the
 exercise of power by the Interstate Commerce Commission. It is only necessary that the I.C.C. have
 the power).

 The ICC is the predecessor of the DOT. The power to regulate safety under the MCA was transferred
 to the DOT upon its creation in 1966. Demma v. Chi. 24 Hour Towing, Inc., No. 14 C 08911, 2016 U.S.
 Dist. LEXIS 55073, at *9 n.5 (N.D. Ill. Apr. 26, 2016).



                                                   13
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 14 of 25 PageID 523




 disputed legal issue is whether the parties’ purely intrastate activities are sufficient to

 affect interstate commerce within the meaning of the MCA.

        C.     The Interstate Commerce Requirement is Met

        The interstate requirement under the MCA for both employer’s business and

 the employee’s business-related activities can be established by the same analysis of

 purely intrastate transportation. Abel, 631 F.3d at 1215-17 (analyzing intrastate travel

 under employer’s business requirement); Walters, 575 F.3d at 1226 (analyzing

 intrastate travel under employee’s business-related activities requirement).

        Defendant does not dispute that Plaintiff’s tows were purely intrastate.

 However, the Eleventh Circuit has repeatedly held that purely intrastate transportation

 can constitute part of interstate commerce if it is part of a “continuous stream of

 interstate travel.” Abel, 631 F.3d at 1215. Although the MCA and the FLSA do not

 have identical conceptions of what constitutes interstate commerce, to make

 enforcement easier, the regulations assume that a movement that would constitute

 interstate commerce under the FLSA would likewise constitute interstate commerce

 under the MCA, except in those situations where Secretary holds otherwise. Walters,

 575 F.3d at 1229.

        Courts are “guided by practical considerations” in determining whether

 activities would be part of interstate commerce for purposes of the FLSA. Id. “When

 persons or goods move from a point of origin in one state to a point of destination in

 another, the fact that a part of that journey consists of transportation by an independent

 agency solely within the boundaries of one state does not make that portion of the trip
                                             14
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 15 of 25 PageID 524




 any less interstate in character.” Id. (citing United States v. Yellow Cab Co., 332 U.S. 218,

 228 (1947), overruled on other grounds by Copperweld Corp. v. Independence Tube Corp.,

 467 U.S. 752 (1984)). For transportation to constitute a continuous stream of interstate

 travel, there must be a “practical continuity of movement” between the intrastate

 segment and the overall interstate flow. Id. (citing Walling v. Jacksonville Paper Co., 317

 U.S. 564, 568 (1943)).

        In Walters, the Eleventh Circuit held that bus drivers driving purely intrastate

 were nevertheless exempt under the MCA. The drivers transported passengers from

 the airport to cruise ships in conjunction with a travel package offered by the cruise

 line. Walters, 573 F.3d 1221. The court found the shuttle services from airport to

 seaport were part of the continuous stream of the passengers’ interstate travel. Id. at

 1230. Similarly, in Abel, the Eleventh Circuit again found shuttle drivers transporting

 passengers purely intrastate were exempt under the MCA. Abel, 631 F.3d 1210.

 Because the drivers transported passengers to and from the airport, often arranged

 through website travel packages or upon arrival at the airport, the court found the

 drivers were transporting people through a continuous stream of interstate travel. Id.

 at 1216.

        The Eleventh Circuit relied upon other cases finding intrastate transportation of

 goods sufficient to meet the MCA requirements when they are part of “a practical

 continuity of movement of the goods” in interstate commerce. Id. at 1215 citing to

 Walling v. Jacksonville Paper Co., 317 U.S.at 568, 63 S. Ct. at 335 (involving wholesale


                                              15
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 16 of 25 PageID 525




 distributor of paper products made outside the state but transported only to customers

 within the state); Baez, 938 F.2d at 181-82 (involving armored trucks delivering to

 Florida banks checks and other instruments bound for banks outside Florida);

 Galbreath v. Gulf Oil Corp., 413 F.2d 941 (5th Cir. 1969) (involving oil company’s

 transport within Georgia of petroleum products originating from refineries in Texas

 and Mississippi); Opelika Royal Crown Bottling Co. v. Goldberg, 299 F.2d 37 (5th Cir.

 1962)(involving wholesale soft drink distributor transporting drinks bottled in Georgia

 from Alabama warehouse to Alabama customers and returning empty bottles to

 Alabama warehouse, where other trucks took them back to Georgia).

       Further, tow truck drivers are a category that expressly meet the MCA

 requirement no matter how frequently or infrequently the driver crosses state lines;

 they are covered or not covered as a class or category of employees (drivers) of a motor

 carrier, based on the “character” of their work, unless it “never involves transportation

 in interstate or foreign commerce within the meaning of the Motor Carrier Act.”

 Demma v. Chi. 24 Hour Towing, Inc., 2016 U.S. Dist. LEXIS 55073, at *14-15 (N.D. Ill.

 Apr. 26, 2016) (citing 29 C.F.R. § 782.3) (emphasis in original)). In analyzing the

 exemption as applied to tow truck drivers, this district noted that “purely intrastate

 transportation can constitute part of interstate commerce if ‘it is part of a continuous

 stream of interstate travel,’ meaning there is ‘a practical continuity of movement

 between the intrastate segment and the overall interstate flow.” Taylor v. C&L Towing

 & Transp., L.L.C., 2019 U.S. Dist. LEXIS 77793, at *16 n.5 (M.D. Fla. Apr. 23, 2019)



                                            16
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 17 of 25 PageID 526




 (noting defendant did not raise the intrastate argument and therefore it was not ruled

 upon).

        In a similar case, this district held that a repossession driver operating solely

 intrastate was exempt under the MCA because in some instances the repossessed

 vehicles were ultimately destined for out of state. Giovagnorio v. Am. Recovery Specialists

 of Orlando, Inc., 2011 U.S. Dist. LEXIS 159530 (M.D. Fla. 2011). In Giovagnorio, the

 drivers would retrieve the vehicles in Florida and transport the vehicles to a recovery

 lot in Florida. At some time after rest at the recovery lot, the repossessed vehicles

 ultimately went to auction. The court noted that although the defendants did not know

 the ultimate destination of the repossessed vehicles, they knew that about 20% of all

 recovered property is transported out of state following the auction. Id. In reaching its

 decision, the court noted that the that lack of knowledge as to the specific, ultimate

 destination of a good at the time shipment begins in not sufficient to establish that the

 shipper lacked a fixed and persistent intent to engage in interstate commerce. Id. at

 *18. The court rejected plaintiff’s argument that the defendant had insufficient

 evidence that the final destination of the recovered vehicles was made prior to the

 repossession assignment. Id. at *16. Instead, plaintiff would need to submit specific

 evidence to refute defendant’s evidence. Id.

        Further, courts have found that an “interruption” or termination of the

 continuous stream of commerce does not occur merely where there is a pause in

 transit, but rather when the good is transformed before it reaches its out of state

 destination. See Cruz v. Southern Waste Sys., LLC, 2010 U.S. Dist. LEXIS 5590, at *12
                                             17
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 18 of 25 PageID 527




 (S.D. Fla. 2010) (no interruption to the continuous stream of commerce where plaintiff

 delivered goods to vendor in Florida who transported goods across state lines because

 the goods were not materially changed); see also Tomlin v. JCS Enterprise, 13 F. Supp.

 3d 1330, 1342 (N.D. Ga. 2014) (rejecting plaintiffs argument that a break in the

 continuity of interstate commerce occurred when the trailers destined for sale out of

 state were delivered to the freight terminal and were loaded with the goods of a third-

 party customer located in the same state).

       Approximately 7% of Plaintiff’s tows were out-of-state commercial vehicles. See

 Abel, 631 F.3d at 1214 (stating that cases suggest that a company’s interstate business

 is de minimus only if it is less than one percent of its trips). In total, Plaintiff towed

 vehicles with out-of-state license plates on 467 occasions.

       On 68 occasions Plaintiff transported rental cargo trucks which are used to

 transport large amounts of items from one location to another. The record establishes

 that Plaintiff towed heavy-duty vehicles which are not merely personal vehicles, but

 rather traveling specifically for the purpose of transporting items.

       Further, unlike personal vehicles that may travel across state lines at some point

 but then remain in Florida for periods of time, commercial vehicles remaining in

 Florida must obtain special licensing and permitting to remain in Florida. See Fla.

 Stat.§ 320.0715; see also https://www.flhsmv.gov/motor-vehicles-tags-titles/license-

 plates-registration/ (30-day temporary license plates may be issued…for use on a

 commercial vehicle (heavy truck), even carrying a load, if the vehicle remains in

 Florida). Therefore, Bald Eagle has a reasonable basis to believe that the out of state
                                              18
 Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 19 of 25 PageID 528




      heavy trucks being towed originated out of state and were in the current stream of

      interstate commerce. Plaintiff has no evidence to refute the origin or destination of the

      towed vehicles.

            Additionally, Bald Eagle contracts with numerous national motor clubs that

      facilitate services with out of state commercial vehicles. [Gruber Dec. ¶ 11]. Like the

      passengers in Abel, many of the commercial vehicles Plaintiff towed were pre-arranged

      through third party motor club memberships. While Bald Eagle would not require

      information about the customers travel plans, by partnering with the national motor

      clubs, Bald Eagle reasonably believed that many of the customers arranged by these

      motor clubs were commercial vehicles travelling interstate. And, although roadside

      assistance is not always a pre-planned event, it is a known occurrence that commercial

      vehicles may breakdown during long distance travel. Therefore, companies join motor

      clubs in advance to ensure the goods are transported in a continuous stream without

      interruption. These facts establish that Bald Eagle is part of the continuous stream of

      interstate travel of commercial vehicles carrying goods across state lines.

            In sum, Plaintiff regularly towed commercial vehicles that were in the process

      of travelling interstate. As such, the MCA applies to Plaintiff and Plaintiff is exempt

      from overtime wages.

IV.         PLAINTIFF’S ON-CALL TIME IS NOT COMPENSABLE

            To the extent the Court considers Plaintiff’s claims, the Court should find

      Plaintiff’s “on-call” time was not compensable. In analyzing on-call time, the Eleventh

      Circuit has stated, “it is clear that an employee’s free time must be severely restricted
                                                 19
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 20 of 25 PageID 529




 for off-time to be constructed as work time for purposes of the FLSA.” Birdwell v.

 Gadsden, 970 F.2d 802, 808 (11th Cir. 1992) [emphasis added]. This Circuit reviewed

 several other cases in reaching this determination.

       In Boehm v. Kansas City Power and Light Co., 868 F.2d 1182 (10th Cir.1989), the

 power company required its linemen to be on-call twenty-four hours a day during

 storms and emergencies; if the employees were not reachable and did not accept at

 least one in three calls, they were subject to discipline. Id. The Tenth Circuit found

 that the district court erred in not granting the company’s motion for directed verdict

 and held that the “defendant’s call-out policy as written and as applied was not so

 restrictive that a jury reasonably could conclude that the time was spent predominately

 for the employer’s benefit.” Id. at 1185. Likewise, in Norton v. Worthen Van Service,

 Inc., the Tenth Circuit found that even more restrictions on an employees’ off-duty

 time were not compensable. 839 F.2d 653 (10th Cir.1988). In Norton, the company

 required its van drivers to remain near the company premises in case the company

 needed a driver. The drivers were required to wait during shifts of 8 to 10 hours a day

 but were “compensated for this waiting time only if they received a call to transport

 railroad crews within two hours of their last call.” Id. at 654.

       In Spires v. Ben Hill Cty., 980 F.2d 683, 686 (11th Cir. 1993), the Eleventh Circuit

 found that even though EMTs worked a considerable number of hours on call (eight

 in a twenty-four-hour period), the conditions placed on them “were not so restrictive

 so as to preclude them from effectively using the [on-call] time for personal pursuits.”



                                             20
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 21 of 25 PageID 530




        Other courts have reached similar conclusions. The Fifth Circuit held that even

 though an employee was on-call throughout all his off-duty time, had to report to the

 hospital within twenty minutes of being called in, and had no days off, his idle on-call

 time was not compensable. Bright v. Hous. Nw. Med. Ctr. Survivor, Inc., 934 F.2d 671,

 676 (5th Cir. 1991). Courts in the Tenth Circuit have also held that where “the

 limitations were not so onerous that a reasonable factfinder would conclude that they

 were . . . precluded from effectively pursuing their personal pursuits,” the on-call time

 was not compensable. OTR Driver at Topeka Frito-Lay, Inc.’s Distribution Ctr. v. Frito-Lay,

 Inc., 1993 U.S. Dist. LEXIS 4468, at *22-23 (D. Kan. Mar. 5, 1993) (citation omitted).

        Additionally, the FLSA regulations provide “an employee who is not required

 to remain on the employer’s premises but is merely required to leave word at his home

 or with company officials where he may be reached is not working while on call.” West

 v. Southern AG Carriers, Inc., 2018 U.S. Dist. LEXIS 240795, at *19-20 (M.D. Ga. 2018)

 (citing 29 CFR §785.17). In West, the court held that a tow truck driver’s time on-call

 was not compensable. The court found the fact that the tow truck driver was on-call

 from home and not at the employer’s business significantly cut against a finding that

 the driver’s time was predominating for the employer’s benefit. Id. at *24. Likewise,

 the court was persuaded because the tow truck driver presented no facts indicating he

 was required to stay home or that he was restricted from pursuing personal interests at

 home. Thus, the court found the tow truck driver was “engaged to wait” rather than

 “waiting to be engaged.” Id. at *25.



                                             21
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 22 of 25 PageID 531




        Here, Plaintiff was one of seven heavy-duty drivers available for call. When

 Plaintiff was not actually towing vehicles, he could do any activities he pleased, but

 was expected to be available to answer calls for towing services. Plaintiff claims he

 always had to be near his truck and if he went anywhere with his family, they brought

 two vehicles. The Eleventh Circuit found this argument unavailing. See Gladstone, 970

 F.2d at 807 (on-call time not compensable despite find that if the plaintiffs wanted to

 go somewhere with their family, the family was required to take two cars since the

 plaintiffs could have been called away at any moment.) Likewise, the courts have

 repeatedly rejected arguments that the requirement to arrive at work within 20 minutes

 is severely restrictive enough to require the time to be compensable. See e.g., Bright,

 934 F.2d 671. Therefore, Plaintiff’s claim that he had to arrive at the scene promptly

 after a call is unavailing. Finally, to the extent Plaintiff argues failing to respond to a

 call would bring negative consequences such as discipline, this too has been rejected.

 See e.g., Boehm, 868 F.2d 1182. Plaintiff was free to pursue any activities when not

 towing. In comparison to other cases finding on-call time not compensable, Plaintiff

 enjoyed substantially more freedom. He could sing, post music videos, engage with

 family, travel outside the house, sleep, eat, and was not prevented from pursuing other

 interests.

        To the extent Plaintiff asserts he was working and not merely on call, Plaintiff

 has the burden to prove the hours worked in which he claims to be uncompensated.

 Estrada, 688 F. App’x. at 830. As such, Defendants is seeking judgment on the narrow

 issue that Plaintiff’s “on call” time is not compensable. The record evidence establishes
                                             22
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 23 of 25 PageID 532




     that Plaintiff’s on-call time is not compensable, and summary judgment should be

     granted in favor of Defendants.

V.          PLAINTIFF IS NOT ENTITLED TO VACATION PAY

           In Count III of his Amended Complaint Plaintiff asserts he is entitled to accrued

     vacation pay. Plaintiff cites Fla. Stat. § 448.08 as the basis for his unpaid accrued

     vacation wages claim. However, § 448.08 does not create or otherwise provide for a

     cause of action for back wages; it relates instead to payment of attorneys’ fees to a

     prevailing party in an action for back wages. See Short v. Bryn Alan Studios, Inc., 2008

     U.S. Dist. LEXIS 42308, at *7-8, 2008 WL 2222319 (M.D. Fla. May 28, 2008) (citing

     Fla, Stat § 448.08 which reads “[t]he court may award to the prevailing party in an

     action for unpaid wages, costs of the action and a reasonable attorney's fee.”). The

     appropriate basis for Plaintiff's recovery of an unpaid vacation claim would be Florida

     common law. Bryn Alan Studios, Inc., 2008 U.S. Dist. LEXIS 42308, at *8. While

     annual vacation pay constitutes wages and compensation for services performed, the

     payment of accrued vacation pay is an independent contractual right that the claimant

     and the employer have agreed to as a condition of plaintiff’s employment. See Tomasini

     v Mount Sinai Med Ctr. Of Fla., Inc., 315 F. Supp. 2d 1252, 1258-59 (S.D. Fla. 2004).

           Under the terms of the agreement between Plaintiff and Bald Eagle, Plaintiff

     would be paid $2,600.00 in vacation pay if he took no vacation time during the year.

     [Exh. 5 to Popoff Depo.]. Plaintiff’s vacation time accrued on his anniversary date.

     [Exh. 5 to Popoff Depo.]. Since Plaintiff began his employment with Bald Eagle on



                                               23
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 24 of 25 PageID 533




 September 1, 2016, his anniversary date would fall on the first of September in each

 successive year.

       Contrary to Plaintiff’s claim, Bald Eagle Towing complied with the terms of

 their agreement. On November 10, 2017, Plaintiff was paid the $2,600.00 in vacation

 pay for not taking vacation for the year dating from September 1, 2016 through August

 31, 2017. [Creese 16:15-20; Exh. 1 to Creese Depo.]. On November 16, 2018, he was

 paid $2,600.00 for not taking vacation time for the year dating from September 1, 2017

 through September 1, 2018. [Exh. 1 to Creese Depo.] So, the only year at issue here

 would be the year dating from September 1, 2018 through September 1, 2019.

       Pursuant to the agreement, Plaintiff’s vacation pay would not accrue until

 September 1, 2019. Since Plaintiff was terminated on June 29, 2019, prior to his

 September 1, 2019 anniversary date, he is not entitled to vacation pay for that year.

 Therefore, Plaintiff is not due $2,600.00 in vacation pay for the year dating from

 September 1, 2018 through September 1, 2019, and summary judgment should be

 granted in favor of Bald Eagle on Count III.

                                     CONCLUSION

       For the foregoing reasons, summary judgment should be granted in favor of

 Defendants and against Plaintiff.




                                          24
Case 2:19-cv-00626-SPC-MRM Document 44 Filed 03/08/21 Page 25 of 25 PageID 534




 Dated: March 8, 2021

                                         Respectfully submitted,

                                         /s/ Jason L. Gunter
                                         Jason L. Gunter
                                         Fla. Bar No. 0134694
                                         Email: Jason@GunterFirm.com
                                         Conor P. Foley
                                         Fla. Bar No. 111977
                                         Email: Conor@GunterFirm.com
                                         GUNTERFIRM
                                         1514 Broadway, Suite 101
                                         Fort Myers, FL 33901
                                         Tel: 239.334.7017


                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8 day of March 2021, a true and correct copy
 of the foregoing has been furnished by electronic filing with the Clerk of the court via
 CM/ECF, which will send notice of electronic filing to all counsel of record.


                                             /s/ Jason L. Gunter
                                             Jason L. Gunter




                                           25
